IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,943-01


                            EX PARTE NEAL WATSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2010-428,155-A IN THE 137TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a

public servant and sentenced to eight years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance by failing to hold the

State to its burden of proof to show Applicant’s sanity at the time of the offense.

        The trial court has determined that trial counsel's performance was deficient in that counsel

did not know the law applicable to Applicant’s case and that such deficient performance prejudiced
                                                                                                  2

Applicant. Relief is granted. The judgment in Cause No. 2010-428,155 in the 137th District Court

of Lubbock County is set aside, and Applicant is remanded to the custody of the Sheriff of Lubbock

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 17, 2014
Do not publish